UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NELSON B. AMOS,
Plaintiff-Appellant,

v.

BASF CORPORATION, Chemical
Division; BASFIN CORPORATION;
BASF AKTIENGESELLESCHAFT,                                        No. 96-2166
Defendants-Appellees,

and

ALDRICH CHEMICAL COMPANY,
INCORPORATED; ALLIED-SIGNAL, INC.,
Defendants.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
James C. Turk, District Judge.
(CA-93-222-D)

Argued: May 8, 1997

Decided: October 1, 1997

Before NIEMEYER and MOTZ, Circuit Judges, and FABER,
United States District Judge for the Southern District of West
Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Gary Wheeler Kendall, MICHIE, HAMLETT, LOWRY,
RASMUSSEN & TWEEL, P.C., Charlottesville, Virginia, for Appel-
lant. David Alan Rudlin, HUNTON & WILLIAMS, Richmond, Vir-
ginia, for Appellees. ON BRIEF: Kelly L. Faglioni, HUNTON &
WILLIAMS, Richmond, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Nelson Amos, a longtime employee of E. I. DuPont de Nemours
& Co. at its nylon manufacturing plant in Martinsville, Virginia,
developed a disabling respiratory condition from exposure to
Caprolactam, a sometime component of nylon. After receiving work-
ers' compensation benefits from DuPont, Amos filed this diversity
action against DuPont's Caprolactam supplier, BASF Corporation and
affiliated companies ("BASF"), contending that BASF failed to warn
him of Caprolactam's dangers. On BASF's motion, the district court,
applying Virginia law, entered summary judgment for BASF.

In manufacturing a certain type of nylon, Caprolactam is added to
the molten nylon chemical mix which is then forced through spinner-
ettes, shower-head like devices, forming filaments of nylon fiber.
Amos worked in the spinnerette area of the Martinsville plant, tending
the machines and cleaning the spinnerette heads. In the course of his
work, he was exposed to vapors and residue from the cooling nylon
fibers. While not a carcinogen, Caprolactam reportedly has been
shown to produce transient dermal and ocular irritation and upper res-
piratory tract irritation, as well as allergic reactions in a small number
of sensitized persons.

DuPont invented and patented Caprolactam and initially manufac-
tured its own needs for the chemical. After it stopped manufacturing
the chemical in the mid-1960s, however, it agreed to purchase most
of its needs from BASF. As part of their November 1991 supply

                     2
agreement, DuPont assured BASF that it "possesses skill and exper-
tise in handling, storage, transportation, treatment, use and disposal of
[Caprolactam], and it will inform and train its employees and its cus-
tomers in the aforementioned skills and expertise."

Before approving the use of Caprolactam at its Martinsville plant
in 1978, a DuPont committee conducted a "chemical approval
request" designed to identify risks posed by the chemical and insti-
tuted a risk management system. The DuPont committee included
occupational health, safety, fire, electrical, environmental, and medi-
cal section representatives who reviewed research from both BASF
and DuPont's own sources. DuPont also employed an occupational
health coordinator at its Martinsville plant who developed a manual
on chemical health which was kept in the administrative office in
each area of the plant and was available to all employees. Included
among the materials available to employees were Material Safety
Data Sheets describing the nature of Caprolactam and its risks.

In its raw form, Caprolactam is shipped as flakes packed in 55-
pound paper bags. Each bag is printed with a warning that contact or
exposure to the chemical and its vapors may cause skin and eye irrita-
tion. The warning also directs handlers to read the applicable Material
Safety Data Sheet. The Material Safety Data Sheet for Caprolactam
prepared by BASF states that vapors from heated Caprolactam can
cause irritation to the skin and respiratory tract and that workers
exposed to Caprolactam vapors have complained of"nervousness,
heartburn, a heavy feeling in the stomach, stuffy nose and head, nose-
bleeds, a bitter taste, and dry, splitting lips and nose." It also warns
that "[o]verexposure to Caprolactam may cause[central nervous sys-
tem] effects, including respiratory stimulation, mild circulatory
depression and convulsions."

Amos offered evidence that, following his first exposure to
Caprolactam at the Martinsville plant in February 1991, he began suf-
fering burning in his eyes and nose and immediately complained to
DuPont supervisors, who assured him of Caprolactam's safety. A
month later he was treated at a local hospital for chest tightness, diffi-
culty in breathing, and nosebleeds. After a lapse in the use of
Caprolactam between May and September 1991, DuPont returned to
manufacturing nylon containing Caprolactam, and Amos' symptoms

                     3
returned with increased severity. After leaving work on temporary
disability leave in December 1992, Amos was given early retirement
on the ground that he was totally disabled by hyperactive airway dis-
order, an asthma-like condition. Amos contends that his condition is
the result of his exposure to Caprolactam vapors.

Amos sued BASF and affiliated companies for failing to warn of
Caprolactam's dangers, grounding his complaint on negligence and
breach of warranty. In granting BASF's motion for summary judg-
ment, the district court concluded (1) that BASF reasonably relied on
DuPont as a sophisticated user of Caprolactam to provide adequate
warnings to its employees and therefore had no duty to warn Amos
of Caprolactam's dangers, and (2) that Amos failed to produce any
evidence that defective warnings caused his injury.

We have carefully reviewed the record and considered the written
and oral arguments of counsel on appeal, and, for the reasons ably
articulated by the district court in its memorandum and orders, we
affirm. See Amos v. BASF Corporation, et al., Civil Action No. 93-
0222-D (W.D. Va., July 11, 1996 & August 15, 1996).

AFFIRMED

                    4